                                                                                                           -12019
                                                                                                   SUSAN Y. SOONG ^
                                                                                              aERK,U.S. DISTRICT COURT
                                                                                             NORTH DISTRICT OF CALIFORNIA
           1                                     UNITED STATES DISTRICT COURT

           2                                  NORTHERN DISTRICT OF CALIFORNIA

           3

           4     IN THE MATTER OF
                                                        CV                                      109MISC
           5     Chris J. Raboin, Arizona bar number                     ORDER TO SHOW CAUSE RE
                                                                         SUSPENSION FROM MEMBERSHIP
           6     012325                                                  IN GOOD STANDING OF THE BAR
                                                                         OF THE COURT
           7

           8   TO: Chris J. Raboin, Arizona bar number 012325

           9             The State Bar of Arizona has notified the United States District Court for the Northern District of

          10   Califomia that, effective March 14, 2019, you have become ineligible to practice law in the State of

          11   Arizona following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

     ca   12   render you ineligible for continued active membership in the bar of the Northern District of Califomia.
=I        13         Effective the date of this order, your membership in the bar of this Court is suspended on an interim
6 •=
.a o      14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before June 5,2019, you may file a response to this
00   o

S
V) c
          15   Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
s ts
^5        16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
^  c
■o c
          17   suspended from membership without further notice.
c -c

          18         If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

          19   to active membership in the State Bar of Arizona, you may apply for reinstatement pursuant to Civil Local

          20   Rule 1 l-7(b)(3). The Clerk shall close this file on or after June 5,2019 absent further order of this Court.

          21             IT IS SO ORDERED.

          22   Dated: May 1, 2 019

          23
                                                                     JAMES D®WATO
          24                                                         United Swes District Judge
          25

          26

          27

          28
               .4 ifomey-discipiine OSC
               rev. I l- IS
